      Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 1 of 23 PAGEID #: 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

PRETERM-CLEVELAND                         :   Case No.
C/O B. JESSIE HILL                        :
ACLU of Ohio                              :   Judge:
4506 Chester Ave.                         :
Cleveland, OH 44103                       :
                                          :
PLANNED PARENTHOOD                        :
SOUTHWEST OHIO REGION                     :
C/O Gerhardstein & Branch, LPA            :   VERIFIED COMPLAINT FOR
441 Vine Street, Suite 3400               :   DECLARATORY AND INJUNCTIVE
Cincinnati, OH 45202                      :   RELIEF
                                          :
SHARON LINER, M.D.                        :
C/O Gerhardstein & Branch, LPA            :
441 Vine Street, Suite 3400               :
Cincinnati, OH 45202                      :
                                          :
PLANNED PARENTHOOD                        :
GREATER OHIO                              :
C/O Gerhardstein & Branch, LPA            :
441 Vine Street, Suite 3400               :
Cincinnati, OH 45202                      :
                                          :
WOMEN’S MED GROUP                         :
PROFESSIONAL CORPORATION                  :
C/O Gerhardstein & Branch, LPA            :
441 Vine Street, Suite 3400               :
Cincinnati, OH 45202                      :
                                          :
CAPITAL CARE NETWORK OF                   :
TOLEDO                                    :
C/O Gerhardstein & Branch, LPA            :
441 Vine Street, Suite 3400               :
Cincinnati, OH 45202                      :
                                          :
                                          :
              Plaintiffs,                 :
vs.                                       :
                                          :
DAVID YOST                                :
Attorney General of Ohio                  :
30 E. Broad Street, 14th Floor            :
    Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 2 of 23 PAGEID #: 2



Columbus, OH 43215                       :
                                         :
AMY ACTON                                :
Director, Ohio Department of Health      :
246 N. High Street                       :
Columbus, OH 43215                       :
                                         :
KIM G. ROTHERMEL, M.D.                   :
Secretary, State Medical Board of Ohio   :
30 East Broad Street, 3rd Floor          :
Columbus, OH 43215                       :
                                         :
BRUCE R. SAFERIN, D.P.M.                 :
Supervising Member, State Medical        :
Board of Ohio                            :
30 East Broad Street, 3rd Floor          :
Columbus, OH 43215                       :
                                         :
MICHAEL C. O’MALLEY                      :
Cuyahoga County Prosecutor               :
Justice Center Bld. Floor 8th and 9th    :
1200 Ontario Street                      :
Cleveland, OH 44113                      :
                                         :
JOSEPH T. DETERS                         :
Hamilton County Prosecutor               :
230 E. Ninth Street, Suite 4000          :
Cincinnati, OH 45202                     :
                                         :
RONALD O’BRIEN                           :
Franklin County Prosecutor               :
373 S. High Street, 14th Floor           :
Columbus, OH 43215                       :
                                         :
GARY BISHOP                              :
Richland County Prosecutor               :
38 South Park Street                     :
Mansfield, OH 44902                      :
                                         :
PAUL J. GAINS                            :
Mahoning County Prosecutor               :
21 W. Boardman Street, 6th Floor         :
Youngstown, OH 44503                     :
                                         :
MATHIAS HECK, JR.                        :
Montgomery County Prosecutor             :



                                         2
    Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 3 of 23 PAGEID #: 3



301 W. Third St.                                  :
P.O. Box 972                                      :
Dayton, OH 45402                                  :
                                                  :
JULIA R. BATES                                    :
Lucas County Prosecutor                           :
700 Adams Street, Suite 250                       :
Toledo, OH 43604                                  :
                                                  :
                                                  :
                                                  :
               Defendants.                        :
                                                  :



                                   VERIFIED COMPLAINT

       Plaintiffs, by and through their attorneys, bring this Complaint against the above-named

Defendants, their employees, agents, and successors in office, and in support thereof state the

following:

                                        INTRODUCTION

       1.      This is a constitutional challenge, under 42 U.S.C. § 1983, to Senate Bill 23,

133rd Gen. Assemb. (hereinafter “the Ban”), attached as Exhibit A.

       2.      For over forty-six years, U.S. law has recognized the fundamental federal

constitutional right to make the profoundly important and personal decision whether or not to

terminate a pregnancy. The U.S. Supreme Court has repeatedly recognized that this right is

central to obtaining equality and respecting the dignity, autonomy, and bodily integrity of all

individuals.

       3.      The decision to terminate a pregnancy is informed by a combination of diverse,

complex, and interrelated factors that are intimately related to the individual’s values and beliefs,

culture and religion, health status and reproductive history, familial situation, and resources and




                                                  3
    Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 4 of 23 PAGEID #: 4



economic stability. In direct conflict with Roe v. Wade, 410 U.S. 113 (1973), and more than four

decades of precedent affirming Roe’s central holding, the Ban criminalizes almost all pre-

viability abortions. Specifically, the Ban makes it a crime to perform an abortion after detection

of cardiac activity, which generally occurs around six weeks in pregnancy, when many women1

are unaware they are pregnant. In so doing, the Ban prohibits approximately 90% of abortions

currently performed in Ohio and violates Plaintiffs’ patients’ rights guaranteed by the Fourteenth

Amendment to the U.S. Constitution.

       4.      The Ohio Legislature passed the Ban on April 10, 2019, and Governor DeWine

signed the Ban on April 11, 2019. If the Ban takes effect as scheduled on July 10, 2019, it will

instantly criminalize the performance of almost all abortions in Ohio. Governor DeWine

acknowledged that the Ban is blatantly unconstitutional and has stated that the Ban is an

opportunity to advocate for “reversal of existing legal precedents.”2

       5.      Unless this Court grants a temporary restraining order or preliminary injunction,

and later a permanent injunction, Plaintiffs will be forced to turn away patients seeking abortion

care. This is a direct violation of Plaintiffs’ patients’ fundamental constitutional right to decide

whether to have an abortion prior to viability, and causes those patients irreparable harm.




1
 Plaintiffs use “woman” or “women” in this complaint as a short-hand for people who are or
may become pregnant, but note that people of all gender identities, including gender non-
conforming people and transgender men, may also become pregnant and seek abortion services
and would thus also suffer irreparable harm as a result of the Ban.
2
 Ohio Gov. Mike DeWine Signs Ban on Abortion After 1st Heartbeat, Associated Press (Apr. 12,
2019), https://www.apnews.com/0b1deb8c1f5d41d8ab4c9e32446a55ce. Similarly, S.B. 23’s
sponsor in the Senate acknowledged that, if upheld, S.B. 23 would create “a new standard” for
determining an abortion restriction’s constitutionality. Talia Kaplan, Ohio “Heartbeat”
Abortion Ban Passes Senate as Governor Vows to Sign It, Fox News (Mar. 14, 2019),
https://www.foxnews.com/faith-values/ohio-heartbeat-abortion-ban-closer-to-becoming-law.



                                                  4
     Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 5 of 23 PAGEID #: 5



                                   JURISDICTION AND VENUE

        6.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1343.

        7.      Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C.

§§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and the general legal

and equitable powers of this Court.

        8.      Venue is appropriate under 28 U.S.C § 1391(b) because a substantial part of the

events or omissions giving rise to Plaintiffs’ claims occur in this judicial district.

                                             PLAINTIFFS

        9.      Plaintiff Preterm-Cleveland (“Preterm”), a nonprofit corporation organized under

the laws of the State of Ohio, has operated a reproductive health care clinic in Cleveland, Ohio

since 1974. Preterm provides a wide range of reproductive and sexual health care services. The

abortion providers at Preterm are threatened with criminal penalties, loss of their medical

licenses, civil forfeiture, and civil suits if they violate the Ban. Preterm sues on behalf of itself;

its current and future staff, officers, and agents; and its patients.

        10.     Plaintiff Planned Parenthood Southwest Ohio Region (“PPSWO”) is a nonprofit

corporation organized under the laws of the State of Ohio. PPSWO and its predecessor

organizations have provided a broad range of high-quality reproductive health care to patients in

southwest Ohio since 1929. PPSWO’s surgery center, located in Cincinnati, provides abortion

services. The abortion providers at PPSWO are threatened with criminal penalties, loss of their

medical licenses, civil forfeiture, and civil suits if they violate the Ban. PPSWO sues on behalf

of itself; its current and future staff, officers, and agents; and its patients.

        11.     Plaintiff Sharon Liner, M.D., is a physician licensed to practice medicine in Ohio

with fifteen years of experience in women’s healthcare. Dr. Liner is PPSWO’s Medical




                                                    5
     Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 6 of 23 PAGEID #: 6



Director, and in that role she supervises physicians providing abortions, develops PPSWO’s

policies and procedures, and provides health care services including abortion. Dr. Liner has been

providing abortions since 2002. She sues on her own behalf and on behalf of her patients.

        12.     Plaintiff Planned Parenthood of Greater Ohio (“PPGOH”) is a nonprofit

corporation organized under the laws of the State of Ohio. PPGOH was formed in 2012 through

a merger of several local and regional Planned Parenthood affiliates that had served patients in

Ohio for decades. PPGOH serves patients in northern, eastern, and central Ohio. Four PPGOH

health centers, located in East Columbus, Bedford Heights, Mansfield, and Youngstown, provide

abortion services. The Mansfield and Youngstown health centers provide only medication

abortion services. The abortion providers at PPGOH are threatened with criminal penalties, loss

of their medical licenses, civil forfeiture, and civil suits if they violate the Ban. PPGOH sues on

behalf of itself; its current and future staff, officers, and agents; and its patients.

        13.     Plaintiff Women’s Med Group Professional Corporation (“WMGPC”) owns and

operates Women’s Med Center of Dayton (“WMCD”) in Kettering, Ohio. WMGPC and its

predecessors have been providing abortions in the Dayton area since 1975. The abortion

providers at WMCD are threatened with criminal penalties, loss of their medical licenses, civil

forfeiture, and civil suits if they violate the Ban. WMGPC sues on behalf of itself; its current

and future staff, officers, and agents; and its patients.

        14.     Plaintiff Capital Care Network of Toledo (“CCNT”), a corporation organized

under the laws of the State of Ohio, has operated a health care clinic in Toledo, Ohio since 2007.

The abortion providers at CCNT are threatened with criminal penalties, loss of their medical

licenses, civil forfeiture, and civil suits if they violate the Ban. CCNT sues on behalf of itself; its

current and future staff, officers, and agents; and its patients.




                                                    6
     Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 7 of 23 PAGEID #: 7



       15.     Plaintiffs provide medication abortion, surgical abortion, or both medication and

surgical abortion at and after six weeks from the first day of the patient’s last menstrual period

(“LMP”). In accordance with Ohio law, no Plaintiffs provide abortion care at or after twenty

weeks post-fertilization (twenty-two weeks LMP). Ohio Rev. Code § 2919.201.

                                         DEFENDANTS

       16.     Defendant David Yost is the Attorney General of the State of Ohio. He is

responsible for the enforcement of all laws, including the Ban. Under the Ban, he is also charged

with commencing and prosecuting civil forfeiture when directed to do so by the State Medical

Board. S.B. 23 § 1, amending Ohio Rev. Code § 2919.1912(B). He is sued in his official

capacity.

       17.     Defendant Amy Acton, M.D., M.P.H., is the Director of the Ohio Department of

Health (“ODH”), which is responsible for promulgating rules to assist in compliance with the

Ban, including rules governing the process for determining whether a fetal heartbeat exists and

rules dictating reporting requirements. She is charged with administering ODH. She is sued in

her official capacity.

       18.     Defendant Kim G. Rothermel, M.D., is the Secretary of the State Medical Board

of Ohio, which is charged with enforcing the physician licensing and civil penalties contained in

the Ban. She is sued in her official capacity.

       19.     Defendant Bruce R. Saferin, D.P.M., is the Supervising Member of the State

Medical Board of Ohio, which is charged with enforcing the physician licensing and civil

penalties contained in the Ban. He is sued in his official capacity.

       20.     Defendant Michael C. O’Malley is the Cuyahoga County Prosecutor. He is

responsible for the enforcement of all of the criminal laws in Cuyahoga County, where Preterm’s




                                                 7
     Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 8 of 23 PAGEID #: 8



clinic and PPGOH’s Bedford Heights health center are located, including the criminal provisions

contained in the Ban. He is sued in his official capacity.

         21.    Defendant Joseph T. Deters is the Hamilton County Prosecutor. He is responsible

 for the enforcement of all of the criminal laws in Hamilton County, where PPSWO’s Cincinnati

 surgery center is located, including the criminal provisions contained in the Ban. He is sued in

 his official capacity.

        22.     Defendant Ronald O’Brien is the Franklin County Prosecutor. He is responsible

for the enforcement of all of the criminal laws in Franklin County, where PPGOH’s East

Columbus health center is located, including the criminal provisions contained in the Ban. He is

sued in his official capacity.

        23.     Defendant Gary Bishop is the Richland County Prosecutor. He is responsible for

the enforcement of all of the criminal laws in Richland County, where PPGOH’s Mansfield

health center is located, including the criminal provisions contained in the Ban. He is sued in his

official capacity.

        24.     Defendant Paul G. Gains is the Mahoning County Prosecutor. He is responsible

for the enforcement of all of the criminal laws in Mahoning County, where PPGOH’s

Youngstown health center is located, including the criminal provisions contained in the Ban. He

is sued in his official capacity.

        25.     Defendant Mathias H. Heck, Jr. is the Montgomery County Prosecutor. He is

responsible for the enforcement of all of the criminal laws in Montgomery County, where

WMGPC’s WMCD facility is located, including the criminal provisions contained in the Ban.

He is sued in his official capacity.




                                                 8
     Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 9 of 23 PAGEID #: 9



       26.     Defendant Julia R. Bates is the Lucas County Prosecutor. She is responsible for

the enforcement of all of the criminal laws in Lucas County, where CCNT’s health center is

located, including the criminal provisions contained in the Ban. She is sued in her official

capacity.

                                 STATUTORY FRAMEWORK

       27.     If a pregnancy is in the uterus, Ohio law requires the provider who intends to

perform an abortion to determine whether there is cardiac activity.3 If there is cardiac activity,

the Ban makes it a crime to “caus[e] or abet[] the termination of” the pregnancy. S.B. 23 § 1,

amending Ohio Rev. Code §§ 2919.192(A), 2919.192(B), 2919.195(A).

       28.     The Ban has only two very limited exceptions. The Ban permits abortion after

cardiac activity is detected only if the abortion is necessary (1) to prevent the patient’s death, or

(2) to prevent a “serious risk of the substantial and irreversible impairment of a major bodily

function.” S.B. 23 § 1, amending Ohio Rev. Code § 2919.195(B). “‘Serious risk of the

substantial and irreversible impairment of a major bodily function’ means any medically

diagnosed condition that so complicates the pregnancy of the woman as to directly or indirectly

cause the substantial and irreversible impairment of a major bodily function.” Ohio Rev. Code §

2919.16(K). A “medically diagnosed condition that constitutes a ‘serious risk of the substantial

and irreversible impairment of a major bodily function’ includes pre-eclampsia, inevitable

abortion, and premature rupture of the membranes,” but “does not include a condition related to

the woman’s mental health.” Id.



3
 The Ban instructs the Ohio Department of Health to adopt rules “specifying the appropriate
methods of performing an examination for the purpose of determining the presence of a fetal
heartbeat” within 120 days of the Ban’s effective date. S.B. 23 § 1, amending Ohio Rev. Code §
2919.192.



                                                  9
    Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 10 of 23 PAGEID #: 10



       29.     A violation of the Ban is a fifth-degree felony, punishable by up to one year in

prison and a fine of $2,500. S.B. 23 § 1, amending Ohio Rev. Code § 2919.195(A); Ohio Rev.

Code §§ 2929.14(A)(5), 2929.18(A)(3)(e). In addition to criminal penalties, the state medical

board may assess a forfeiture of up to $20,000 for each violation of the Ban, S.B. 23 § 1,

amending Ohio Rev. Code § 2919.1912(A), and limit, revoke, or suspend a physician’s medical

license based on a violation of the Ban, see Ohio Rev. Code § 4371.22(B)(10). The Plaintiff

facilities could face criminal penalties and revocation of their ambulatory surgical center license

for a violation of the Ban. A patient may also bring a civil action against a provider who violates

the Ban and recover damages in the amount of $10,000 or more. S.B. 23 § 1, amending Ohio

Rev. Code § 2919.199(B)(1).

                                  FACTUAL ALLEGATIONS

       30.     In a normally developing embryo, cells that form the basis for development of the

heart later in gestation produce activity that can be detected with ultrasound.

       31.     Consistent with medical practice, as well as existing law, see Ohio Rev. Code

§ 2919.191(A), Plaintiffs perform an ultrasound to date the pregnancy and to determine whether

there is detectable fetal or embryonic cardiac activity.4 Ultrasounds can be performed either by

placing a transducer on the patient’s abdomen or by inserting a probe into the patient’s vagina.

Many providers, including providers at Plaintiff clinics, use vaginal ultrasound to confirm and

date early pregnancy.




4
 The embryonic stage of pregnancy lasts from fertilization until approximately eight to ten
weeks LMP. Beginning at about eleven weeks LMP, the embryo becomes a fetus.




                                                 10
    Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 11 of 23 PAGEID #: 11



       32.      Using vaginal ultrasound, cardiac activity is generally detectible beginning at

approximately six weeks, zero days LMP.5

       33.      Ohio law prohibits abortion after viability, except when that abortion is necessary

to preserve the pregnant woman’s life or health.6 Ohio Rev. Code § 2919.17.

       34.      Six weeks LMP is a pre-viability point in pregnancy. At that point, no embryo is

capable of surviving outside of the womb. Thus, the Ban prohibits abortion well before viability.

             A. A Ban on Abortion at and After Six Weeks LMP Will Practically Eliminate
             Abortion Care in Ohio

       35.      Pregnancy is commonly measured from the first day of a woman’s last menstrual

period. A full-term pregnancy is approximately forty weeks LMP.

       36.      The menstrual cycle is usually approximately four weeks long, but will vary

based on the individual. Thus, even a woman with highly regular periods would be four weeks

pregnant as measured from her last menstrual period when her missed period occurs. A ban on

abortion at and after six weeks would only allow two weeks, at most, for a woman to learn that

she is pregnant, decide whether to have an abortion, and to seek and obtain abortion care.

       37.      Prior to six weeks LMP, many women have none of the physical indicators of

pregnancy. Many women do not menstruate at regular intervals, or they go long stretches

without experiencing a menstrual period. Menstrual patterns commonly vary with age. Indeed,

it is extremely common for women to have irregular periods at some point in their lives.



5
 See Thomas Gellhaus, M.D., ACOG Opposes Fetal Heartbeat Legislation Restricting Women’s
Legal Right to Abortion, American Congress of Obstetricians & Gynecologists (Jan. 18, 2017),
https://www.acog.org/About-ACOG/News-Room/Statements/2017/ACOG-Opposes-Fetal-
Heartbeat-Legislation-Restricting-Womens-Legal-Right-to-Abortion.
6
 Another provision of Ohio law prohibits abortion after twenty weeks post-fertilization, or
twenty-two weeks LMP. Ohio Rev. Code § 2919.201.



                                                 11
   Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 12 of 23 PAGEID #: 12



Additionally, women may experience bleeding in early pregnancy that can be mistaken for a

period.

          38.   Further, women who have certain common medical conditions, such as obesity,

those who are breastfeeding, or those who use hormonal contraceptives may experience irregular

periods and therefore may not recognize a missed period before six weeks LMP.

          39.   For all of these reasons, a woman may be six weeks pregnant but not realize she

has missed a period, much less consider a missed period unusual or a signal that she may be

pregnant.

          40.   On top of these biological realities, many patients face logistical obstacles that

will make it difficult to obtain an abortion before six weeks in pregnancy.

          41.   For example, Ohio law mandates that a patient make two in-person trips to the

clinic before obtaining an abortion in order to consent, determine whether there is cardiac

activity, and receive state-mandated information. Ohio Rev. Code § 2317.56. These visits must

be at least twenty-four hours apart. Id.

          42.   State law prohibits Medicaid and other public insurance programs, as well as

private insurance plans listed on Ohio’s federally run insurance exchange, from covering

abortion. Ohio Rev. Code §§ 9.04, 3901.87; Ohio Admin. Code § 5160-17-01. Thus, patients

often need time to gather the resources to pay for the abortion and related costs, as well as to

arrange transportation to the clinic, time off from work, and possibly arrange for childcare during

appointments.

          43.   In addition to completing this two-day process, patients under eighteen must

obtain written consent from a parent or a court order from a judge before receiving abortion care.

Ohio Rev. Code § 2919.121.




                                                 12
    Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 13 of 23 PAGEID #: 13



       44.      For all of the reasons stated above, approximately 90% of abortions in Ohio occur

after six weeks.

       45.      Thus, the Ban will prohibit almost all abortion care in Ohio.

             B. Impact of Banning Abortion Care in Ohio

       46.      The near-total ban on abortion imposed by S.B. 23 would have a devastating

impact on the lives of individuals who want to consider or seek abortion in Ohio.

       47.      Approximately one in four women in this country will have an abortion by age

forty-five. A majority of those having abortions (61%) already have at least one child, while

most (66%) also plan to have a child or additional children in the future.7

       48.      Legal abortion is one of the safest medical procedures in the United States and is

substantially safer than continuing a pregnancy through to childbirth. The risk of death

associated with childbirth is approximately fourteen times higher than that associated with

abortion, and every pregnancy-related complication is more common among women giving birth

than among those having abortions.8

       49.      If a woman is forced to continue a pregnancy against her will, it can pose a risk to

her physical, mental, and emotional health, as well as to the stability and well-being of her

family, including existing children.

7
  See Rachel K. Jones & Jenna Jerman, Population Group Abortion Rates and Lifetime Incidence
of Abortion: United States, 2008-2014, Guttmacher Institute (Oct. 2017),
https://www.guttmacher.org/article/2017/10/population-group-abortion-rates-and-lifetime-
incidence-abortion-united-states-2008; Concern for Current and Future Children a Key Reason
Women Have Abortions, Guttmacher Institute (Jan. 7, 2008), https://www.guttmacher.org/news-
release/2008/concern-current-and-future-children-key-reason-women-have-abortions; Abortion
Facts, National Abortion Federation, https://prochoice.org/education-and-advocacy/about-
abortion/abortion-facts/.
8
 Elizabeth Raymond & David Grimes, The Comparative Safety of Legal Induced Abortion and
Childbirth in the United States, 119 Obstetrics & Gynecology 215, 215 (Feb. 2012).



                                                 13
    Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 14 of 23 PAGEID #: 14



       50.     A child can place economic and emotional strain on a family and may interfere

with an individual’s life goals. As most patients who seek abortion already have at least one

child, families must consider how an additional child will impact their ability to care for the

children they already have.

       51.     Even for someone who is otherwise healthy and has an uncomplicated pregnancy,

carrying that pregnancy to term and giving birth poses serious medical risk and can have long-

term medical and physical consequences. For a woman with a medical condition caused or

exacerbated by pregnancy or for a woman who learns that her fetus has been diagnosed with a

severe or lethal anomaly, these risks are increased.

       52.     Pregnancy, childbirth, and an additional child may exacerbate an already difficult

situation for those who have suffered trauma, such as sexual assault or domestic violence.

       53.     If a woman is forced to continue a pregnancy against her will, it can pose a risk to

her physical, mental, and emotional health, as well as to the stability and wellbeing of her family,

including existing children.

       54.     S.B. 23 will have a disproportionate impact on the lives of Black people, other

people of color, and people with low incomes in Ohio.

       55.     Statistics show that in 2017, Black people made up only 12.9% of Ohio’s

population but 40% of people who obtained abortions in Ohio; Indigenous (American Indian)

people and other people of color (Asian/Pacific Islander, Multiracial, and Hispanic people) made

up 8.8% of the population, but 11.9% of the people that obtain abortions.9



9
 Induced Abortions in Ohio, Ohio Dep’t of Health (2017),
https://odh.ohio.gov/wps/portal/gov/odh/know-our-programs/vital-statistics/resources/vs-
abortionreport2017; Quick Facts: Ohio, U.S. Census Bureau,
https://www.census.gov/quickfacts/oh.



                                                 14
     Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 15 of 23 PAGEID #: 15



        56.    Were the Ban to go into effect, Black people are likely to suffer some of the

gravest consequences. Recent statistics from the U.S. Centers for Disease Control and

Prevention show that Black women are three times more likely than White women to die of

causes related to pregnancy.10 In Ohio, Black infants are three times more likely than their

White counterparts to die before their first birthday.11

        57.    A large majority of patients who obtain abortion care in Ohio are low income.

        58.    Absent an injunction, Plaintiffs will have no choice but to turn away patients in

need of abortion care. Ohioans well-being and dignity would suffer irreparably. The Ban

violates the constitutional rights of Plaintiffs’ patients and irreparably harms them.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                                     (Substantive Due Process)

        59.    Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 58.

        60.    By prohibiting abortion prior to viability, the Ban violates Ohioans’ right to

privacy guaranteed by the Fourteenth Amendment to the U.S. Constitution.

        61.    If the Ban is allowed to take effect, Plaintiffs’ patients will be subject to

irreparable harm for which no adequate remedy at law exists by preventing Plaintiffs’ patients

10
   Emily E. Petersen et al., Vital Signs: Pregnancy-Related Deaths, United States, 2011-2015,
and Strategies for Prevention, 13 States, 2013-2017, 68 Morbidity & Mortality Weekly Rep. 423
(May 10, 2019),
https://www.cdc.gov/mmwr/volumes/68/wr/mm6818e1.htm?s_cid=mm6818e1_w.
11
   Ohio Infant Deaths in 2017 Second-Lowest on Record While Racial Disparities in Birth
Outcomes Continued, Ohio Dep’t of Health (Dec. 6, 2018),
https://odh.ohio.gov/wps/portal/gov/odh/media-center/odh-news-releases/2017-ohio-infant-
mortality-report.



                                                 15
   Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 16 of 23 PAGEID #: 16



from obtaining an abortion in Ohio, thereby causing them to suffer significant constitutional,

medical, emotional, and other harm.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs ask this Court:

       A.      To immediately issue a temporary restraining order and/or preliminary injunction,

and later a permanent injunction, restraining Defendants, their employees, agents, and successors

in office from enforcing the Ban.

       B.      To enter a judgment declaring that the Ban violates the Fourteenth Amendment to

the U.S. Constitution.

       C.      To award Plaintiffs their attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.

       D.      To grant such other and further relief as the Court deems just and proper.




                                                16
   Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 17 of 23 PAGEID #: 17



Dated: May 15, 2019

                                                 Respectfully Submitted,

                                                   /s/ B. Jessie Hill**
Elizabeth Watson*                                  B. Jessie Hill #0074770, Trial Attorney
Rachel Reeves*                                     Freda J. Levenson #0045916
Brigitte Amiri*                                    American Civil Liberties Union of Ohio,
American Civil Liberties Union                     Foundation, Inc.
Foundation                                         4506 Chester Ave.
125 Broad Street, 18th Floor                       Cleveland, OH 44103
New York, NY 10004                                 (216) 368-0553 – Jessie Hill
(212) 549-2633                                     (614) 586-1972 x 125 – Freda Levenson
(212) 549-2650 (fax)                               (614) 586-1974 (fax)
ewatson@aclu.org                                   bjh11@cwru.edu
rreeves@aclu.org                                   flevenson@acluohio.org
bamiri@aclu.org                                    Counsel for Plaintiff Preterm-Cleveland
Counsel for Plaintiff Preterm-Cleveland
                                                   Jennifer L. Branch # 0038893
Richard Muniz*                                     Alphonse A. Gerhardstein # 0032053
Planned Parenthood Federation of America           Gerhardstein & Branch Co. LPA
1110 Vermont Ave NW, Suite 300                     441 Vine Street, Suite 3400
Washington, DC 20005                               Cincinnati, OH 45202
(202) 973-4800                                     (513) 621-9100
(202) 296-3480 (fax)                               (513) 345-5543 (fax)
richard.muniz@ppfa.org                             agerhardstein@gbfirm.com
Counsel for Plaintiffs Planned Parenthood          jbranch@gbfirm.com
Southwest Ohio Region, Planned                     Counsel for Plaintiffs Planned
Parenthood of Greater Ohio, and Sharon             Parenthood Southwest Ohio Region,
Liner, M.D.                                        Planned Parenthood of Greater Ohio,
                                                   Sharon Liner, M.D., Women’s Med Group
Melissa Cohen*                                     Professional Corporation and Capital
Planned Parenthood Federation of America           Care Network of Toledo
123 William Street, Floor 9
New York, NY 10038
(212) 541-7800                                     *Applications for admission pro hac vice
(212) 247-6811 (fax)                               forthcoming
melissa.cohen@ppfa.org
Counsel for Plaintiffs Planned Parenthood          ** Cooperating Counsel for the ACLU of
Southwest Ohio Region, Planned                     Ohio Foundation
Parenthood Greater of Ohio, and Sharon
Liner, M.D.




                                            17
    Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 18 of 23 PAGEID #: 18




                                          DECLARATION

          I declare under penalty of perjury under the laws of the United States of America that the

statements contained in the Complaint are true and co1Tect to the best of my knowledge and

belief.



                                               Sh~,......
                                               Platmed Parenthood Southwest Ohio

                                               Executed on Date:      ~'O'f /1 7




                                                  18
   Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 19 of 23 PAGEID #: 19




                                       DECLARATION

       I declare under penalty of perjury under the laws of the United States of America that the

statements contained in the Complaint related to Plaintiff Preterm-Cleveland are true and correct

to the best of my knowledge and belief.


                                               L
                                            Chrisse Franee
                                            Executive Director
                                            Preterm-Cleveland

                                            Executed on Date:        s- /1<.J
                                                                ~~-,,__~,
                                                                        ~~~"---
                                                                                /zo I 'j




                                                19
   Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 20 of 23 PAGEID #: 20




                                       DECLARATION

       I declare under penalty of perjury under the laws of the United States of America that the

statements contained in the Complaint related to Plaintiff Planned Parenthood Southwest Ohio

Region arc true and correct to the best of my knowledge and belief.



                                            Sharon Liner, M.D.
                                            Planned Parenthood Southwest Ohio

                                            Executed on Date:         sJ; tf );1




                                               20
  Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 21 of 23 PAGEID #: 21




                                       DECLARATION

       I declare under penalty of perjury under the laws of the United States of America that the

statements contained in the Complaint related to Plaintiff Planned Parenthood of Greater Ohio

are true and correct to the best of my knowledgJelief.


                                            ~--'---.'~~~~~--~~



                                            Iris E. Harvey, Ed.S., MBA
                                            President & CEO
                                            Planned Parenthood of Greater Ohio

                                            Executed on Date:    rn a:; I~ (}.fiJ I I




                                                21
  Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 22 of 23 PAGEID #: 22



                                       DECLARATION

       I declare under penalty of perjury under the laws of the United States of America that the

statements contained in the Complaint related to Plaintiff Women' s Med Group Professional

Corporation are true and correct to the best of my knowledge and belief.




                                              22
   Case: 1:19-cv-00360-MRB Doc #: 1 Filed: 05/15/19 Page: 23 of 23 PAGEID #: 23



                                       DECLARATION

       I declare under penalty of perjury under the laws of the United States of America that the

statements contained in the Complaint related to Plaintfff Capital Care Network of Toledo are true

and correct to the best of my knowledge and b &

                                                     ,    '        ~
                                             TieHUbbfil'rl:CE                       .
                                             Capital Care Network of Toledo

                                             Executed on Date:    5/15/ 19
                                                                 --""""'-'~~~~~~




                                                23
